Citation Nr: 1012616	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-24 390	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from January 1991 to May 1991, from December 1998 to May 
1999, and from February 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision, dated in December 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

The Veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in September 2007.

In January 2008, the Board remanded the Veteran's claim for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim was previously characterized as one of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  While the case was in remand status, the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a case involving the scope of filed claims.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held 
that a claim is not limited to the diagnosis identified by 
the Veteran.  More precisely, a claim is for a disability 
that may reasonably be encompassed by several factors 
including:  (1) the claimant's description of the claim; (2) 
the symptoms the claimant describes; and (3) the information 
the claimant submits or that [VA] obtains in support of the 
claim.  Id. at 5.

When the Veteran filed his claim in June 2005, he 
specifically identified PTSD as the claimed disability.  
However, according to Clemons, the analysis of the scope of 
the Veteran's claim does not end with that statement.  With 
consideration of identified symptoms and information and 
evidence received by VA, the Veteran's claim is not limited 
solely to PTSD.  VA treatment records and examination 
reports reflect varying diagnoses of a psychiatric disorder, 
including that of generalized anxiety disorder.  The most 
recent VA psychiatric examination was conducted in December 
2009 pursuant to the Board's remand.  The examiner found 
that the Veteran did not meet the criteria for a diagnosis 
of PTSD, but that he did meet the criteria for a diagnosis 
of generalized anxiety disorder.  Additionally, in 
July 2005, the Veteran stated that he wished to add general 
anxiety disorder to his claim along with PTSD.

It is not proper to adjudicate the varying diagnoses or 
claimed diagnoses as separate claims; rather, one must weigh 
and assess the nature of the current condition the Veteran 
suffers from when determining the breadth of the claim 
before VA.  Clemons, 23 Vet. App. at 6.  Consequently, a 
remand of the case is necessary in order for the claim to be 
properly adjudicated in light of Clemons.  That is, the 
claim is better characterized as entitlement to service 
connection for an acquired psychiatric disorder.

In light of the remand, the Board finds that the Veteran 
should be afforded another VA psychiatric examination.  
Although the December 2009 examiner identified generalized 
anxiety disorder as a current diagnosis, the examiner did 
not provide an opinion as to whether the disorder is 
attributable to the Veteran's service.  This omission is 
likely a result of the examiner's focus on the PTSD aspect 
of the claim.  Thus, in addition to identifying the current 
acquired psychiatric disorders, the prospective examiner 
should provide a medical opinion regarding the onset and 
etiology of any identified acquired psychiatric disorder.

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Portland, 
Oregon.  Updated treatment records should be obtained in 
light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since August 2009) 
from the Portland VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The claims folder, together with any 
newly obtained evidence, should be made 
available to the examiner.  The examiner 
should identify all of the Veteran's 
psychiatric disorders in accordance with 
DSM-IV.  The examiner should also 
provide an opinion as to whether it is 
at least as likely as not (i.e., at 
least a 50 percent probability) that any 
currently present psychiatric disorder 
is related to the Veteran's military 
service.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation 
to pertinent evidence of record and/or 
medical authority, as appropriate, 
should be set forth.  An opinion should 
be provided for each psychiatric 
disability diagnosed.

3.  After completion of the above and 
any other development deemed necessary, 
adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder.  Unless the 
benefit sought is granted, furnish the 
Veteran and his representative with an 
appropriate supplemental statement of 
the case and afford them an opportunity 
to respond before the record is returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

